                  Case 19-10248-CSS              Doc 320       Filed 02/24/20         Page 1 of 9




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

In re:                                                             Chapter 11

Avadel Specialty Pharmaceuticals, LLC,1                            Case No. 19-10248 (CSS)

                                Debtor.                            Ref. Docket Nos. 204, 304, 319


ORDER (A) APPROVING THE DISCLOSURE STATEMENT ON AN INTERIM BASIS,
 (B) ESTABLISHING PROCEDURES FOR SOLICITATION AND TABULATION OF
 VOTES TO ACCEPT OR REJECT THE PLAN OF LIQUIDATION, (C) APPROVING
 THE FORM OF BALLOT AND SOLICITATION MATERIALS, (D) ESTABLISHING
VOTING RECORD DATE, (E) FIXING THE DATE, TIME AND PLACE FOR THE
        HEARING ON FINAL APPROVAL OF THE DISCLOSURE STATEMENT
     AND CONFIRMATION OF THE PLAN AND THE DEADLINE FOR FILING
OBJECTIONS THERETO, AND (F) APPROVING RELATED NOTICE PROCEDURES

          Upon consideration of the Motion for Entry of an Order (A) Approving the Disclosure

Statement on an Interim Basis, (B) Establishing Procedures for Solicitation and Tabulation of Votes

to Accept or Reject the Plan of Liquidation, (C) Approving the Form of Ballot and Solicitation

Materials, (D) Establishing Voting Record Date, (E) Fixing the Date, Time, and Place for the

Hearing on Final Approval of the Disclosure Statement and Confirmation of the Plan and the

Deadline for Filing Objections Thereto, and (F) Approving Related Notice Procedures [Docket No.

204] (the “Motion”)2 filed by the Debtor; and upon consideration of the Motion and all pleadings

related thereto; and the Court having determined that the legal and factual bases set forth in the

Motion establish just cause for the relief granted herein;

THE COURT HEREBY FINDS AS FOLLOWS:

          A.       The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334.



1
 The business address and the last four (4) digits of the Debtor’s federal tax identification number is Avadel Specialty
Pharmaceuticals, LLC, 16640 Chesterfield Grove Road, Suite 200, Chesterfield, MO 63005 (8959).
2
    All capitalized terms not defined herein shall have the meanings ascribed to them in the Motion.


ACTIVE 44631686v8
                  Case 19-10248-CSS            Doc 320       Filed 02/24/20        Page 2 of 9




            B.    This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

            C.    Notice of the Motion was sufficient and proper under the circumstances and

complied with the requirements of the Bankruptcy Code, the Bankruptcy Rules, and the Local

Rules.

            D.    The relief requested in the Motion and granted herein is warranted under the

circumstances and is in the best interests of the Debtor, its estate and creditors.

            E.    The form of ballot attached to the Motion as Exhibit B (the “Ballot”): (i) is

consistent with Official Form No. B314, (ii) adequately addresses the particular needs of the

Chapter 11 Case, (iii) is appropriate for Class 4, (iv) complies with Bankruptcy Rule 3017(d); and

(v) complies with Local Rule 3017-2(d).

            F.    Ballots need not be provided to holders of claims or interests in the following

Classes3 as such Non-Voting Classes are either Unimpaired and are conclusively presumed to have

accepted the Plan in accordance with section 1126(f) of the Bankruptcy Code or are Impaired but

will neither retain nor receive any property under the Plan and are thus conclusively deemed to have

rejected the Plan under section 1126(g) of the Bankruptcy Code:

    Class                             Type                        Status Under    Voting Status
                                                                      Plan
1            Other Priority Claims                              Unimpaired     Deemed to Accept
2            Secured Tax Claims                                 Unimpaired     Deemed to Accept
3            Other Secured Claims                               Unimpaired     Deemed to Accept
5            Subordinated Claims                                Impaired       Deemed to Reject
6            Interests in Avadel Specialty Pharmaceuticals, LLC Impaired       Deemed to Reject

            G.    The period during which the Proponent may solicit votes to accept or reject the Plan,

as established by this Order, provides sufficient time for eligible claimholders to make informed



3
  In addition to the Non-Voting Classes identified in the table in paragraph F, a Ballot need not be provided to AUSH
as the holder of DIP Claims, which, pursuant to the Final DIP Order, are unsecured and pari passu with General
Unsecured Claims, and, therefore, included in Class 4, but do not entitle AUSH to vote on the Plan.
                                                         2
ACTIVE 44631686v8
               Case 19-10248-CSS         Doc 320         Filed 02/24/20   Page 3 of 9




decisions to accept or reject the Plan and submit their Ballots in a timely fashion.

        H.      The Tabulation Procedures for the solicitation and tabulation of votes to accept or

reject the Plan, as approved herein, provide a fair and equitable voting process and are consistent

with section 1126 of the Bankruptcy Code.

        I.      The contents of the Solicitation Packages and Non-Voting Notice Packages and the

procedures for providing notice of the hearing on confirmation of the Plan and the other matters set

forth in the Objection Deadline and Hearing Notice comply with Bankruptcy Rules 2002 and 3017

and constitute sufficient notice to all interested parties in accordance with the Bankruptcy Code,

the Bankruptcy Rules and the Local Rules. Accordingly,

        IT IS HEREBY ORDERED THAT:

        1.      The Motion is GRANTED as set forth herein.

        2.      The Disclosure Statement is approved on an interim basis.

        3.      The voting procedures set forth in the Motion and herein are approved.

        4.      The forms of notice to be provided to creditors and interest holders of the Debtor as

set forth in the Motion are approved.

        5.      The Ballot substantially in the form attached to the Motion as Exhibit B is approved.

        6.      Pursuant to Local Rule 3017-2(c)(vi), any objections that were not made regarding

the voting procedures, forms of notice, and Ballot, as set forth in the Motion, shall not be considered

at the time of the Combined Hearing on the Disclosure Statement and the Plan.

        7.      Ballots shall be distributed to the holders of General Unsecured Claims in Class 4

who are entitled to vote to accept or reject the Plan.

        8.      In order to be counted as votes to accept or reject the Plan, all Ballots must be

properly executed, completed and delivered, by either first class mail, overnight courier, or personal


                                                   3
ACTIVE 44631686v8
                  Case 19-10248-CSS        Doc 320      Filed 02/24/20     Page 4 of 9




delivery, to Epiq Corporate Restructuring, LLC (the “Balloting Agent”) at one of the addresses

specified on the Ballots so that they are actually received no later than 4:00 p.m. (prevailing

Eastern Time) on April 20, 2020 (the “Voting Deadline”).

        9.        For the purposes of voting on the Plan, each claim (a) for which a Proof of Claim

was filed with the Court; or (b) that is listed in the Schedules and not listed as disputed, contingent,

or unliquidated as to amount; and, in either case, as to which no objection to the allowance thereof

has been filed by the Record Date, shall be allowed solely for voting purposes. In conjunction with

the foregoing, the following rules shall apply with respect to the voting of claims:

             a)        If a claim is deemed allowed under the Plan, an order of the Court or a
                       stipulated agreement between the Debtor and the claimholder, such claim will
                       be temporarily allowed for voting purposes in the deemed allowed amount set
                       forth therein;

             b)        If a claim for which a Proof of Claim was filed for an unknown or
                       undetermined amount, or which is wholly unliquidated or contingent (as
                       determined on the face of the Proof of Claim or after a reasonable review of
                       the supporting documentation by the Balloting Agent) and such claim has not
                       been allowed, such claim shall be temporarily allowed for voting purposes
                       only, and not for purposes of allowance or distribution, in the amount of $1.00;

             c)        If a claim for which a Proof of Claim was filed is listed as contingent,
                       unliquidated or disputed, in part, such claim is temporarily allowed in the
                       amount that is liquidated, non-contingent and undisputed for voting purposes
                       only, and not for purposes of allowance or distribution;

             d)        Proofs of Claim filed for $0.00 or listed in the Debtor’s schedules for $0.00
                       are not entitled to vote;

             e)        For purposes of the numerosity requirement of section 1126(c) of the
                       Bankruptcy Code, separate claims held by a single creditor in a particular Class
                       shall be aggregated as if such creditor held one claim against the Debtor in
                       such Class, and the votes related to such claims shall be treated as a single vote
                       to accept or reject the Plan;

             f)        Notwithstanding anything to the contrary contained herein, any creditor who
                       has filed or purchased duplicate claims within Class 4, the voting Class, shall
                       be provided with only one Solicitation Package and one Ballot for voting a


                                                    4
ACTIVE 44631686v8
                    Case 19-10248-CSS         Doc 320       Filed 02/24/20     Page 5 of 9




                         single claim in such Class, regardless of whether the Debtor has objected to
                         such duplicate claims; and

              g)         If a claimant has filed an amended Proof of Claim that is filed on or prior to
                         the Record Date (defined below), the latest filed claim shall be entitled to vote
                         in a manner consistent with these rules, and the earlier filed claim shall be
                         disallowed for voting purposes, regardless of whether the Debtor has objected
                         to such amended claim. Except as otherwise ordered by the Court, any
                         amendments to Proofs of Claim after the Record Date shall not be considered
                         for voting purposes.

        10.         The following procedures shall be utilized in tabulating the Ballots (the “Tabulation

Procedures”):

               a)        At the discretion of the Proponent, or as otherwise permitted by the Court,
                         Ballots received after the Voting Deadline may be accepted or counted by the
                         Proponent in connection with the Proponent’s request for confirmation of the
                         Plan.
               b)        Any Ballot that does not indicate an acceptance or rejection of the Plan or that
                         indicates both an acceptance and rejection of the Plan will not be counted.
               c)        Any Ballot that is returned indicating acceptance or rejection of the Plan but
                         is unsigned will not be counted.
               d)        Whenever a claimholder casts more than one Ballot voting the same claim
                         prior to the Voting Deadline, only the latest-dated Ballot timely received will
                         be deemed to reflect the voter’s intent and will thus supersede any prior
                         Ballot(s).
               e)        If a claimholder casts simultaneous duplicative Ballots that are voted
                         inconsistently, such Ballots will not be counted.
               f)        Each claimholder will be deemed to have voted the full amount of its claim as
                         set forth on the Ballot.
               g)        Claimholders may not split their vote within a Class, thus each claimholder
                         will be required to vote all of its claims within Class 4 either to accept or reject
                         the Plan.
               h)        Ballots partially rejecting and partially accepting the Plan will not be counted.
               i)        The method of delivery of Ballots to the Balloting Agent is at the risk of each
                         claimholder, and such delivery will be deemed made only when the original
                         Ballot is actually received by the Balloting Agent.
               j)        No Ballot should be sent directly to the Debtor.




                                                        5
ACTIVE 44631686v8
                   Case 19-10248-CSS        Doc 320      Filed 02/24/20     Page 6 of 9




              k)       The Proponent expressly reserves the right to amend the terms of the Plan
                       (subject to compliance with section 1127 of the Bankruptcy Code). If the
                       Proponent makes material changes in the terms of the Plan, the Proponent will
                       disseminate additional solicitation materials and extend the solicitation period,
                       in each case to the extent required by law or further order of the Court.
              l)       If a Ballot is executed by a trustee, executor, administrator, guardian, attorney-
                       in-fact, officer of a corporation, or other person acting in a fiduciary or
                       representative capacity on behalf of a claimholder, such person will be
                       required to indicate such capacity when signing and, at the Balloting Agent’s
                       discretion, must submit proper evidence satisfactory to the Balloting Agent to
                       so act on behalf of the claimholder.
              m)       Any claimholder who has delivered a valid Ballot voting on the Plan may
                       withdraw such vote solely in accordance with Bankruptcy Rule 3018(a).
              n)       Subject to any contrary order of the Court, the Proponent further reserves the
                       right to waive any defects or irregularities or conditions of delivery as to any
                       particular Ballot unless otherwise directed by the Court.
              o)       Unless waived or as ordered by the Court, any defects or irregularities in
                       connection with deliveries of Ballots must be cured by the Voting Deadline or
                       within such time as the Court determines, and unless otherwise ordered by the
                       Court, delivery of such Ballots will not be deemed to have been made until
                       such irregularities have been cured or waived.
              p)       Neither the Proponent nor any other person or entity will be under any duty to
                       provide notification of defects or irregularities with respect to deliveries of
                       Ballots nor will any of them incur any liabilities for failure to provide such
                       notification. Unless otherwise directed by the Court, delivery of such Ballots
                       will not be deemed to have been made until such irregularities have been cured
                       or waived. Ballots previously furnished (and as to which any irregularities
                       have not theretofore been cured or waived) will not be counted.
              q)       For purposes of determining whether the numerosity and amount requirements
                       of section 1126(c) of the Bankruptcy Code have been satisfied, the Balloting
                       Agent will tabulate only those Ballots received prior to the Voting Deadline
                       or otherwise ordered by the Court.
              r)       Ballots received that do not evidence the amount or evidence an incorrect
                       amount of such creditor’s claim shall be completed or corrected, as the case
                       may be, based upon a Final Order of the Court or, if no such Final Order exits,
                       then (i) based upon filed Proofs of Claim, or (ii) the Schedules filed by the
                       Debtor if no Proof of Claim has been filed by such creditor, and counted as a
                       vote to accept or reject the Plan.

        11.        Upon completion of the balloting, the Balloting Agent will certify the amount and

number of allowed Claims of Class 4 accepting or rejecting the Plan. The Proponent shall cause

such certification to be filed with the Court prior to the hearing on confirmation of the Plan.
                                                     6
ACTIVE 44631686v8
               Case 19-10248-CSS         Doc 320      Filed 02/24/20     Page 7 of 9




        12.     If any claimholder seeks to challenge the allowance of its claim for voting purposes

in accordance with the Tabulation Procedures, such claimholder must file a motion, pursuant to

Bankruptcy Rule 3018(a) for an order temporarily allowing its claim or interest in a different

amount or classification for purposes of voting to accept or reject the Combined Plan and Disclosure

Statement (a “Rule 3018 Motion”) and serve the Rule 3018 Motion on the Debtor so that it is

received no later than April 6, 2020 at 4:00 p.m. (prevailing Eastern Time). The Debtor shall

then have until April 9, 2020 at 4:00 p.m. (prevailing Eastern Time) to file and serve any

responses to such Rule 3018 Motions. Any Ballot submitted by a claimholder that files a Rule 3018

Motion shall be counted solely in accordance with the Tabulation Procedures and the other

applicable provisions of this Order unless and until the underlying claim or interest is temporarily

allowed by the Court for voting purposes in a different amount, after notice and a hearing.

        13.     The hearing on final approval of the Disclosure Statement and confirmation of the

Plan is hereby scheduled for April 29, 2020 at 10:00 a.m. (prevailing Eastern Time). The hearing

on confirmation of the Plan may be continued from time to time by the Court without further notice

other than the announcement of the adjourned date(s) at the hearing or any continued hearing.

        14.     Objections to final approval of the Disclosure Statement and/or confirmation of the

Plan, if any, must: (i) be in writing; (ii) state the name and address of the objecting party and the

nature of the claim or equity interest of such party; and (iii) be filed with the Court and served on:

(a) counsel for the Debtor: (i) Greenberg Traurig, LLP, Attn: Dennis A. Meloro, 1007 North Orange

Street, Suite 1200, Wilmington, Delaware 19801 and (ii) Greenberg Traurig, P.A., Attn: Paul J.

Keenan Jr. and John R. Dodd, 333 S.E. 2nd Avenue, Suite 4400, Miami, Florida 33131; and (b) the

Office of the United States Trustee, Attn: David Buchbinder, J. Caleb Boggs Federal Building, 844

King Street, Suite 2207, Lockbox 35, Wilmington, Delaware 19801, so as to be received by no later


                                                  7
ACTIVE 44631686v8
               Case 19-10248-CSS         Doc 320      Filed 02/24/20     Page 8 of 9




than 4:00 p.m. (prevailing Eastern Time) on April 17, 2020 (the “Objection Deadline”).

        15.     The Objection Deadline and Hearing Notice, in substantially the form attached to

the Motion as Exhibit C, is approved. No later than March 2, 2020, the Proponent shall serve the

Objection Deadline and Hearing Notice on: (i) those parties who have requested notice pursuant to

Bankruptcy Rule 2002, (ii) all creditors listed in the Debtor’s Schedules, (iii) all parties that have

filed a Proof of Claim in the Chapter 11 Case; (iv) the Securities and Exchange Commission, (v)

the Internal Revenue Service, and (vi) the United States Trustee.

        16.     The Non-Voting Notice Package, in substantially the form attached to the Motion as

Exhibit D, is approved. No later than March 2, 2020, the Proponent shall serve the Non-Voting

Notice Package on holders of claims and interests not entitled to vote on the Plan, such as holders

of claims in unimpaired classes and holders of interests in deemed rejecting classes under section

1126(g) of the Bankruptcy Code.

        17.     Counsel for the Proponent is directed to provide copies of the Combined Plan and

Disclosure Statement and this Order to any party requesting such copies.

        18.     Pursuant to Bankruptcy Rule 3017(d), the date on which this Order is entered shall

be the record date (the “Record Date”) for purposes of determining which holders of claims are

entitled to receive Solicitation Packages and, where applicable, vote on the Plan.

        19.     The Balloting Agent shall mail or transmit Solicitation Packages no later than five

(5) business days after the entry of this Order to the holders of General Unsecured Claims in Class

4 who are entitled to vote to accept or reject the Plan. Solicitation Packages shall contain copies

of: (a) the Objection Deadline and Hearing Notice; (b) the Combined Plan and Disclosure

Statement, and (c) a form of Ballot.

        20.     The Proponent is authorized to make non-substantive and ministerial changes to any


                                                  8
ACTIVE 44631686v8
              Case 19-10248-CSS          Doc 320      Filed 02/24/20     Page 9 of 9




documents in the Solicitation Package without further approval of the Court prior to its

dissemination, including, without limitation, changes to correct typographical and grammatical

errors and to make conforming changes among the Combined Plan and Disclosure Statement and

any other materials included in the Solicitation Package prior to their distribution.

       21.     The Proponent is authorized to take or refrain from taking any action necessary or

appropriate to implement the terms of, and the relief granted in, this Order without seeking further

order of the Court

       22.     The Court shall retain jurisdiction as to all matters relating to the interpretation,

implementation, and enforcement of this Order.

       23.     The terms of this Order shall be effective immediately upon its entry.




                                                  9
ACTIVE 44631686v8
         Dated: February 24th, 2020               CHRISTOPHER S. SONTCHI
         Wilmington, Delaware                     UNITED STATES BANKRUPTCY JUDGE
